Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 112

The rejections of claims 14 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are hereby withdrawn.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 10, 16-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over PI et al., US Pub. 2011/0182174 (hereinafter PI) in view of Hampel, US Pub. 2016/0095034.

With respect to claim 1, PI teaches a method of wireless communication performed by a repeater (fig. 2, mmAP 259), comprising:  
receiving, via a first communication interface (fig. 6, cellular band transceiver 602 of mmAP 259) of the repeater ([0066], “a communication station communicates with an MS using at least one mmWave band and communicates with a BS using a communication link in at least one cellular band. For example, as shown in FIG. 2, mmAP 259 communicates with MS 202 using an mmWave band and communicates with BS 220 using a cellular band”; [0068], “mmAP 259 can be an RS that communicates with MSs using mmWave bands and communicates with BSs using cellular bands”), a control message ([0044], “in a mobile communication system with an mmWave data channel, a BS may transmit some control channels using cellular bands (typically from a few hundred MHz to a few GHz), and transmit some data packets using mmWave band”; [0054]-[0055], a BS/MS/RS can transmit/receive a control channel in a cellular band; [0061]); 
receiving, via a second communication interface (fig. 6, mmWave band transceiver 604 of mmAP 259), a first signal at the repeater from a first device (fig. 2, MS 202 is first device)([0068], mmAP 259 can be an RS that communicates with MSs using mmWave bands and communicates with BSs using cellular bands”);
measuring at the repeater a power metric  (a relay node is more than a simple repeater as it extracts the data from the received signal, applies the noise correction techniques and retransmits the new “clean” signal in its own coverage zone. So basically, instead of only repeating the signal, the relay node also increases the signal quality – thus a Relay Station must perform measuring of parameters such as power level/power metric); and
transmitting the first signal from the repeater to a second device (fig. 2, second device may be another MS or BS different from MS 202 and BS 220)  ([0068], “mmAP 259 can be an RS that communicates with MSs using mmWave bands and communicates with BSs using cellular bands; and mmAP 262 may be an RS that communicates with MSs using mmWave bands while communicating with BSs using mmWave bands”; [0061], “The various mmAPs provide service using the mmWave bands. However, the mmAPs may also provide service using the cellular band”);
PI teaches a repeater that must perform measurements  such as a power metric. Pi further teaches receiving, via a first communication interface of the repeater, a control message, receiving, via the second communication interface of the repeater, a first signal  from a first device, transmitting the first signal from the repeater to a second device, but is silent on “receiving, via the first communication interface , a control message that indicates a measurement configuration for a second communication interface that is different than the first communication interface and measuring a power metric associated with the first signal based on the measurement configuration”.
However, Hampel teaches receiving, via the first communication interface (fig. 2, interface between UE 115-b and eNB 105-b), a control message that indicates a measurement configuration for a second communication interface (fig. 2, interface between UE 115-b and mmW base station 140-b) that is different than the first communication interface and measuring a power metric at least one or both of the base stations (e.g., eNB or mmW) supporting a first air interface and/or a second interface may configure the UE 115-b to perform signal quality measurements for both the eNB 105-b and mmW base station 140-b by transmitting a measurement configuration message to UE 115-b. In some instances, the base stations may provide information on measurement algorithms and trigger conditions for multiple air interface technologies. The UE 115-b, upon receiving the measurement configuration message, may calculate signal quality measurements for multiple air interfaces. For example, the UE 115-b, upon receiving a measurement configuration message, from eNB 105-b, may measure signal quality between the UE 115-b and eNB 105-b in addition to measuring signal quality between the UE 115-b and mmW base station 140-b. Thus, the UE 115-b may conduct signal quality measurements for multiple air interfaces based on receiving a measurement configuration message from at least one base station 105-b and/or 140-b”, signal quality measurements, e.g. CQI, is the power metric).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PI system to include the feature ““receiving, via the first communication interface , a control message that indicates a measurement configuration for a second communication interface that is different than the first communication interface and measuring a power metric associated with the first signal based on the measurement configuration”, as disclosed by Hampel because it facilitates coordination of radio configuration, measurement configurations, and measurement reports during simultaneous multi-air-interface operation (See Hampel: para [003]).
	
 

With respect to claim 10, PI teaches a method of wireless communication performed by a base station (fig. 2, BS 220), comprising: 
and communicates with a BS using a communication link in at least one cellular band. For example, as shown in FIG. 2, mmAP 259 communicates with MS 202 using an mmWave band and communicates with BS 220 using a cellular band”; [0068], “mmAP 259 can be an RS that communicates with MSs using mmWave bands and communicates with BSs using cellular bands”; [0044], “in a mobile communication system with an mmWave data channel, a BS may transmit some control channels using cellular bands (typically from a few hundred MHz to a few GHz), and transmit some data packets using mmWave band”; [0054]-[0055], a BS/MS/RS can transmit/receive a control channel in a cellular band; [0061]);
a second communication interface of the repeater that is different from the first communication interface (fig. 6, mmWave band transceiver 604 of mmAP 259);
measuring at the repeater a power metric  (a relay node is more than a simple repeater as it extracts the data from the received signal, applies the noise correction techniques and retransmits the new “clean” signal in its own coverage zone. So basically, instead of only repeating the signal, the relay node also increases the signal quality – thus a Relay Station must perform measuring of parameters such as power level/power metric).
PI teaches transmitting a control message to a first communication interface of a repeater; a second communication interface of the repeater that is different from the first communication interface, measuring at the repeater a power metric, but is silent on “transmitting a control message to the first communication interface that indicates a measurement configuration for a second communication interface that is different than the first communication interface, receiving a report from the  first communication interface of the repeater that indicates a power metric associated with a signal received on the second communication interface and measured at the repeater based on the measurement configuration; and setting a communication parameter based on the power metric”.
However, Hampel teaches transmitting a control message to the first communication interface (fig. 2, interface between UE 115-b and eNB 105-b), that indicates a measurement configuration for a second communication interface (fig. 2, interface between UE 115-b and mmW base station 140-b) that is different than the first communication interface, receiving a report from the  first communication interface of the repeater that indicates a power metric associated with a signal received on the second communication interface and measured at the repeater based on the measurement configuration; and setting a communication parameter based on the power metric ([0073], “at least one or both of the base stations (e.g., eNB or mmW) supporting a first air interface and/or a second interface may configure the UE 115-b to perform signal quality measurements for both the eNB 105-b and mmW base station 140-b by transmitting a measurement configuration message to UE 115-b. In some instances, the base stations may provide information on measurement algorithms and trigger conditions for multiple air interface technologies. The UE 115-b, upon receiving the measurement configuration message, may calculate signal quality measurements for multiple air interfaces. For example, the UE 115-b, upon receiving a measurement configuration message, from eNB 105-b, may measure signal quality between the UE 115-b and eNB 105-b in addition to measuring signal quality between the UE 115-b and mmW base station 140-b. Thus, the UE 115-b may conduct signal quality measurements for multiple air interfaces based on receiving a measurement configuration message from at least one base station 105-b and/or 140-b”, signal quality measurements, e.g. CQI, is the power metric) and setting a communication parameter based on the power metric ([0074], “…..Thus, transmitting measurement reports associated with multiple base stations of different air-interface types may ensure that the receiving base station(s) may initiate an inter air-interface bearer handover…”, handover is initiated 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PI system to include the feature “transmitting a control message to the first communication interface that indicates a measurement configuration for a second communication interface that is different than the first communication interface, receiving a report from the  first communication interface of the repeater that indicates a power metric associated with a signal received on the second communication interface and measured at the repeater based on the measurement configuration; and setting a communication parameter based on the power metric”, as disclosed by Hampel because it facilitates coordination of radio configuration, measurement configurations, and measurement reports during simultaneous multi-air-interface operation (See Hampel: para [003]).
	
 

With respect to claim 16, PI teaches an apparatus (fig. 2, mmAP 259; fig. 4, mmAP 600) for wireless communication, comprising: 
a processor (fig. 6, controller 608; [0096]); and 
a memory (fig. 6, memory 610) coupled with the processor, wherein the memory includes instructions executable by the processor to cause the apparatus to: 
receiving, via a first communication interface (fig. 6, cellular band transceiver 602 of mmAP 259) of the repeater ([0066], “a communication station communicates with an MS using at least one mmWave band and communicates with a BS using a communication link in at least one cellular band. For example, as shown in FIG. 2, mmAP 259 communicates with MS 202 using an mmWave band and communicates with BS 220 using a cellular band”; [0068], “mmAP 259 can be an RS that communicates with MSs using mmWave bands and communicates with BSs using cellular bands”), a 
receiving, via a second communication interface (fig. 6, mmWave band transceiver 604 of mmAP 259), a first signal at the repeater from a first device (fig. 2, MS 202 is first device)([0068], “mmAP 259 can be an RS that communicates with MSs using mmWave bands and communicates with BSs using cellular bands”);
measuring at the repeater a power metric  (a relay node is more than a simple repeater as it extracts the data from the received signal, applies the noise correction techniques and retransmits the new “clean” signal in its own coverage zone. So basically, instead of only repeating the signal, the relay node also increases the signal quality – thus a Relay Station must perform measuring of parameters such as a power level/power metric); and
transmitting the first signal from the repeater to a second device (fig. 2, second device may be another MS or BS different from MS 202 and BS 220)  ([0068], “mmAP 259 can be an RS that communicates with MSs using mmWave bands and communicates with BSs using cellular bands; and mmAP 262 may be an RS that communicates with MSs using mmWave bands while communicating with BSs using mmWave bands”; [0061], “The various mmAPs provide service using the mmWave bands. However, the mmAPs may also provide service using the cellular band”);
PI teaches a repeater that must perform measurements such as a power metric. Pi further teaches receiving, via a first communication interface of the repeater, a control message, receiving, via the second communication interface of the repeater, a first signal  from a first device, transmitting the first signal from the repeater to a second device, but is silent on “receiving, via the first communication interface , a control message that indicates a measurement configuration for a second communication interface that is different than the first communication interface and measuring a power metric associated with the first signal based on the measurement configuration”.
However, Hampel teaches receiving, via the first communication interface (fig. 2, interface between UE 115-b and eNB 105-b), a control message that indicates a measurement configuration for a second communication interface (fig. 2, interface between UE 115-b and mmW base station 140-b) that is different than the first communication interface and measuring a power metric associated with the first signal based on the measurement configuration ([0073], “at least one or both of the base stations (e.g., eNB or mmW) supporting a first air interface and/or a second interface may configure the UE 115-b to perform signal quality measurements for both the eNB 105-b and mmW base station 140-b by transmitting a measurement configuration message to UE 115-b. In some instances, the base stations may provide information on measurement algorithms and trigger conditions for multiple air interface technologies. The UE 115-b, upon receiving the measurement configuration message, may calculate signal quality measurements for multiple air interfaces. For example, the UE 115-b, upon receiving a measurement configuration message, from eNB 105-b, may measure signal quality between the UE 115-b and eNB 105-b in addition to measuring signal quality between the UE 115-b and mmW base station 140-b. Thus, the UE 115-b may conduct signal quality measurements for multiple air interfaces based on receiving a measurement configuration message from at least one base station 105-b and/or 140-b”, signal quality measurements, e.g. CQI, is the power metric).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PI system to include the feature ““receiving, via the first communication interface , a control message that indicates a measurement configuration for a second communication interface that is different than the first communication interface and measuring a power metric associated with the first signal based on the measurement configuration”, as disclosed by Hampel because it facilitates coordination of radio configuration, measurement 
	
	
 

With respect to claim 25, PI teaches an apparatus (fig. 2, BS 220 is the apparatus) for wireless communication, comprising:
a processor (fig. 4, controller 408; [0083]), and 
a memory (fig. 4, memory 410) coupled with the processor, wherein the memory includes instructions executable by the processor to cause the apparatus to:

transmitting a control message to a first communication interface (fig. 6, cellular band transceiver 602 of mmAP 259) of a repeater (fig. 2, mmAP 259 is a repeater); ([0066], “a communication station communicates with an MS using at least one mmWave band and communicates with a BS using a communication link in at least one cellular band. For example, as shown in FIG. 2, mmAP 259 communicates with MS 202 using an mmWave band and communicates with BS 220 using a cellular band”; [0068], “mmAP 259 can be an RS that communicates with MSs using mmWave bands and communicates with BSs using cellular bands”; [0044], “in a mobile communication system with an mmWave data channel, a BS may transmit some control channels using cellular bands (typically from a few hundred MHz to a few GHz), and transmit some data packets using mmWave band”; [0054]-[0055], a BS/MS/RS can transmit/receive a control channel in a cellular band; [0061]);
a second communication interface of the repeater that is different from the first communication interface (fig. 6, mmWave band transceiver 604 of mmAP 259);
measuring at the repeater a power metric  (a relay node is more than a simple repeater as it extracts the data from the received signal, applies the noise correction techniques and retransmits 
PI teaches transmitting a control message to a first communication interface of a repeater; a second communication interface of the repeater that is different from the first communication interface, measuring at the repeater a power metric, but is silent on “transmitting a control message to the first communication interface that indicates a measurement configuration for a second communication interface that is different than the first communication interface, receiving a report from the  first communication interface of the repeater that indicates a power metric associated with a signal received on the second communication interface and measured at the repeater based on the measurement configuration; and setting a communication parameter based on the power metric”.
However, Hampel teaches transmitting a control message to the first communication interface (fig. 2, interface between UE 115-b and eNB 105-b), that indicates a measurement configuration for a second communication interface (fig. 2, interface between UE 115-b and mmW base station 140-b) that is different than the first communication interface, receiving a report from the  first communication interface of the repeater that indicates a power metric associated with a signal received on the second communication interface and measured at the repeater based on the measurement configuration; and setting a communication parameter based on the power metric ([0073], “at least one or both of the base stations (e.g., eNB or mmW) supporting a first air interface and/or a second interface may configure the UE 115-b to perform signal quality measurements for both the eNB 105-b and mmW base station 140-b by transmitting a measurement configuration message to UE 115-b. In some instances, the base stations may provide information on measurement algorithms and trigger conditions for multiple air interface technologies. The UE 115-b, upon receiving the measurement configuration message, may calculate signal quality measurements for multiple air interfaces. For example, the UE 115-b, upon receiving a measurement configuration message, from eNB 105-b, may measure signal quality between the UE 115-b and eNB 105-b in addition to measuring signal quality between the UE 115-b and mmW base station 140-b. Thus, the UE 115-b may conduct signal quality measurements for multiple air interfaces based on receiving a measurement configuration message from at least one base station 105-b and/or 140-b”, signal quality measurements, e.g. CQI, is the power metric) and setting a communication parameter based on the power metric ([0074], “…..Thus, transmitting measurement reports associated with multiple base stations of different air-interface types may ensure that the receiving base station(s) may initiate an inter air-interface bearer handover…”, handover is initiated based on report; [0008], handover event may be based on a measurement report; see also [0100]-[0101]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PI system to include the feature “transmitting a control message to the first communication interface that indicates a measurement configuration for a second communication interface that is different than the first communication interface, receiving a report from the  first communication interface of the repeater that indicates a power metric associated with a signal received on the second communication interface and measured at the repeater based on the measurement configuration; and setting a communication parameter based on the power metric”, as disclosed by Hampel because it facilitates coordination of radio configuration, measurement configurations, and measurement reports during simultaneous multi-air-interface operation (See Hampel: para [003]).

With respect to claims 2 and 17, PI teaches wherein receiving the first signal comprises receiving an analog millimeter wave signal via a first set of antennas (fig. 2, mmAP/Relay Station (RS) 262 can 


With respect to claims 3 and 18, PI teaches further comprising transmitting a report from the repeater to another device (fig. 2, BS 220 is another device) that indicates the power metric ([0056, “a first communication station may transmit at least one channel state information feedback in a cellular band to a second communication station. The channel state information may indicate the channel quality of at least one mmWave band”, the CSI/channel quality is a power metric), but is silent on “wherein transmitting the report comprises one or more of: comparing the power metric to a threshold at the repeater and transmitting the report from the repeater based on a result of the comparison; determining a difference between the power metric and a previous power metric at the repeater, comparing the difference to a threshold at the repeater, and transmitting the report from the repeater based on a result of the comparison; or determining that the power metric will result in a change, or has resulted in a change, to one or more configurations of the repeater, and transmitting the report from the repeater in response to the determination that the power metric will result in the change or has resulted in the change”.
However, Hampel teaches wherein transmitting the report comprises one or more of: comparing the power metric to a threshold at the repeater and transmitting the report from the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the PI system to include the feature “wherein transmitting the report comprises one or more of: comparing the power metric to a threshold at the repeater and transmitting the report from the repeater based on a result of the comparison; determining a difference between the power metric and a previous power metric at the repeater, comparing the difference to a threshold at the repeater, and transmitting the report from the repeater based on a result of the comparison; or determining that the power metric will result in a change, or has resulted in a change, to one or more configurations of the repeater, and transmitting the report from the repeater in response to the determination that the power metric will result in the change or has resulted in the change”, as disclosed by Hampel because it facilitates coordination of radio configuration, measurement configurations, and measurement reports during simultaneous multi-air-interface operation (See Hampel: para [003]).


Claims  4, 6, 11, 15, 19, 21, 26 and 30 are  rejected under 35 U.S.C. 103 as being unpatentable over PI in view of Hampel and further in view of Lee et al., US Pub. 2018/0091212  (hereinafter Lee).

With respect to claims 4 and 19, PI  in view of Hampel teaches further comprising transmitting a report from the repeater to a another device that indicates the power metric ([0056, “a first communication station may transmit at least one channel state information feedback in a cellular band to a second communication station. The channel state information may indicate the channel quality of at least one mmWave band”). PI in view of Hampel is silent on “wherein the report includes one or more of an indication of an event that triggered the report or an indication of a beamforming configuration associated with receiving the first signal”.
However, Lee teaches wherein the report includes one or more of an indication of an event that triggered the report or an indication of a beamforming configuration associated with receiving the first signal ([0098], “….The measurement configuration may include information on a cell (that is, information on a measurement object) to be measured by the UE 350. For example, the information on the measurement object may contain data on a frequency channel number to be measured by the UE 350, data on a physical cell identifier (ID) of a cell to be measured by the UE 350, and data on an offset of a cell to be measured by the UE 350. Further, the measurement configuration may further contain information on a condition under which the UE 350 transmits the measurement report for the cell. The measurement configuration may further contain a measurement ID that is information for identifying the measurement object. The measurement configuration may further contain information for indicating values (for example, Reference Signal Received Power (RSRP) and Received Signal Strength Indication (RSSI)) to be measured by the UE. The measurement configuration may contain a measurement window periodicity, a measurement duration, and offset (measurement 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined PI-Hampel system to include the feature “wherein the report includes one or more of an indication of an event that triggered the report or an indication of a beamforming configuration associated with receiving the first signal”, as disclosed by Lee, because it provides an apparatus and a method for performing the measurement by receiving information required for the measurement from network entities capable of operating in various beam modes (See Lee: para [0008]).


With respect to claims 6, 11, 21 and 26, PI  in view of Hampel is silent on “wherein the measurement configuration indicated in the control message comprises an indication of a receive beamforming configuration for the repeater and an indication of one or more time periods for the repeater to measure one or more incoming signals”.
However, Lee teaches wherein the measurement configuration indicated in the control message comprises an indication of a receive beamforming configuration for the repeater and an indication of one or more time periods for the repeater to measure one or more incoming signals ([0299], receiving another reference signal configuration including information for indicating a number of at least one antenna port of another TRP for transmitting a reference signal of the other TRP pertaining to a cell having a center frequency corresponding to a center frequency of a cell, to which the TRP pertains and information for indicating whether the reference signal of the other TRP is transmitted through beamforming, and a measurement configuration for the other TRP from the TRP, wherein the measurement configuration for the other TRP may include information on a measurement gap configuration and the information on the measurement gap configuration may include data for indicating a measurement gap duration time (measurement gap duration). Further, the method of the UE may further include a process of receiving the reference signal transmitted from the other TRP during the measurement gap duration time in a time interval identified based on the measurement gap configuration on the basis of the received other reference signal configuration, and a process of transmitting a measurement report determined based on the reference signal received from the other TRP to the TRP”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined PI-Hampel system to include the feature “wherein the measurement configuration indicated in the control message comprises an indication of a receive beamforming configuration for the repeater and an indication of one or more time periods for the repeater to measure one or more incoming signals”, as disclosed by Lee, because it provides an apparatus and a method for performing the measurement by receiving information required for the measurement from network entities capable of operating in various beam modes (Se Lee: para [0008]).


With respect to claims 15 and 30, PI  in view of Hampel is silent on “wherein setting the communication parameter comprises one or more of: associating, based on the power metric, one or more other devices with the repeater for a communication with the base station through the repeater; or dis-associating, based on the power metric, one or more other devices from using the repeater”.
However, Lee teaches wherein setting the communication parameter comprises one or more of: associating, based on the power metric, one or more other devices with the repeater for a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined PI-Hampel system to include the feature “wherein setting the communication parameter comprises one or more of: associating, based on the power metric, one or more other devices with the repeater for a communication with the base station through the repeater; or dis-associating, based on the power metric, one or more other devices from using the repeater”, as disclosed by Lee, because it provides an apparatus and a method for performing the measurement by receiving information required for the measurement from network entities capable of operating in various beam modes (Se Lee: para [0008]).


Claims 5, 7, 9, 12, 13-14, 20, 22, 24 and 27-29  are  rejected under 35 U.S.C. 103 as being unpatentable over PI in view of Hampel and further in view of Wernersson et al., US Pub. 2018/0219659 (hereinafter Wernersson).

With respect to claims 5 and 20, PI  in view of Hampel teaches further comprising setting a communication parameter within the repeater based on the power metric (Hampel: [0074], “…..Thus, is silent on “wherein setting the communication parameter comprises one or more of: changing a gain level of an amplifier within the repeater based on the power metric; or selecting a beamforming configuration for the repeater based on the power metric”.
However, Wernersson teaches wherein setting the communication parameter comprises one or more of: changing a gain level of an amplifier within the repeater based on the power metric; or selecting a beamforming configuration for the repeater based on the power metric ([0147], “In this embodiment the selection of beamforming states, e.g. in the down link transmission, is done dynamically, optimized according to an objective, such as maximum sum rate or proportional fair metric, taking CSI into account. For instance, a coordinating node in the network that has collected at least parts of the beamforming state CSI reports from the UEs (information pertaining to received reference signaling), may determine for certain time intervals, e.g. on a per TTI basis, what the next beamforming state that the transmission points in the coordinating area should use for data transmission”;  see also [0123]-[0124]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined PI-Hampel system to include the feature “wherein setting the communication parameter comprises one or more of: changing a gain level of an amplifier within the repeater based on the power metric; or selecting a beamforming configuration for the repeater  based on the power metric”, as disclosed by Wernersson, because by basing reference signaling on a beamforming state, the channel quality estimation respectively 


With respect to claims 7 and 22, PI  in view of Hampel is silent on “wherein the measurement configuration indicated in the control message comprises an indication of multiple different receive beamforming configurations to use for measurement by the repeater, wherein measuring the power metric comprises measuring a first power metric by the repeater using a first receive beamforming configuration, the method further comprising measuring a second power metric by the repeater using a second receive beamforming configuration different than the first receive beamforming configuration”.
However, Wernersson teaches wherein the measurement configuration indicated in the control message comprises an indication of multiple different receive beamforming configurations to use for measurement by the repeater, wherein measuring the power metric comprises measuring a first power metric by the repeater using a first receive beamforming configuration, the method further comprising measuring a second power metric by the repeater using a second receive beamforming configuration different than the first receive beamforming configuration ([0057], “Different beamforming states may be associated to different reference measurement configurations and/or reference signaling”; [0131], “…..a set of CSI processes (reference measurement configurations) corresponding to these three network beamforming states will be set (associated to the beamforming states)….”, each CSI process correspond to a power metric); see also [0132]-[0133]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined PI-Hampel system to include the feature “wherein the measurement configuration indicated in the control message comprises an indication of multiple different receive beamforming configurations to use for measurement by the repeater, wherein measuring the power metric comprises measuring a first power metric by the repeater using a first receive beamforming configuration, the method further comprising measuring a second power metric by the repeater using a second receive beamforming configuration different than the first receive beamforming configuration”, as disclosed by Wernersson, because by basing reference signaling on a beamforming state, the channel quality estimation respectively reference measurements may be improved, allowing improved operation in particular of strongly beamforming systems (see Wernersson, para [0011]).


With respect to claims 9 and 24, PI in view of Hampel teaches transmitting a report from the repeater to a base station that indicates the power metric ([0056, “a first communication station may transmit at least one channel state information feedback in a cellular band to a second communication station. The channel state information may indicate the channel quality of at least one mmWave band”). PI in view of Hampel is silent on “receiving a message from the base station in response to the report that sets a transmit beamforming configuration for the repeater to use, sets a receive beamforming configuration for the repeater to use, or sets a gain level of an amplifier within the repeater”.
However, Wernersson teaches receiving a message from the base station in response to the report that sets a transmit beamforming configuration for the repeater to use, sets a receive beamforming configuration for the repeater to use, or sets a gain level of an amplifier within the repeater ([0147], “In this embodiment the selection of beamforming states, e.g. in the down link transmission, is done dynamically, optimized according to an objective, such as maximum sum rate or proportional fair metric, taking CSI into account. For instance, a coordinating node in the network that has collected at least parts of the beamforming state CSI reports from the UEs (information pertaining to 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined PI-Hampel system to include the feature “receiving a message from the base station in response to the report that sets a transmit beamforming configuration for the repeater to use, sets a receive beamforming configuration for the repeater to use, or sets a gain level of an amplifier within the repeater”, as disclosed by Wernersson, because by basing reference signaling on a beamforming state, the channel quality estimation respectively reference measurements may be improved, allowing improved operation in particular of strongly beamforming systems (see Wernersson, para [0011]).


With respect to claims 12 and 27, PI  in view of Hampel teaches wherein the control message is a first control message, and setting the communication parameter.  PI in view of Hampel is silent on “determining a repeater communication parameter based on the power metric, wherein the repeater communication parameter comprises one or more of a gain level of an amplifier within the repeater or a beamforming configuration to be used by the repeater; and transmitting a second control message to the repeater that instructs the repeater to set a communication parameter based on the repeater communication parameter determined by the base station”.
However, Wernersson teaches determining a repeater communication parameter based on the power metric, wherein the repeater communication parameter comprises one or more of a gain level of an amplifier within the repeater or a beamforming configuration to be used by the repeater ([0147], “In this embodiment the selection of beamforming states, e.g. in the down link transmission, is done dynamically, optimized according to an objective, such as maximum sum rate or proportional fair metric, taking CSI into account. For instance, a coordinating node in the network that has collected at least parts of the beamforming state CSI reports from the UEs (information pertaining to received reference signaling), may determine for certain time intervals, e.g. on a per TTI basis, what the next beamforming state that the transmission points in the coordinating area should use for data transmission”;  see also [0123]-[0124]) and transmitting a second control message to the repeater that instructs the repeater to set a communication parameter based on the repeater communication parameter determined by the base station ([0148]-[0149]; [0150], “The network can then remove the network beamforming state, by reconfiguring the UEs to stop measuring on the corresponding IMRs and CSI-RS, and to start using the TFRE resources for regular data transmission. This may be seen as scheduling and/or configuring one or more nodes, in particular nodes with added or removed (individual) beamforming states (it should be seen that to change the network beamforming state, the possible beamforming states and/or multiple beamforming states the node, e.g. transmitting node, is adapted for, may be changed. Generally, a coordinating node (and/or a node itself) may be adapted to adapted and/or configure the plurality of beamforming states a node is adapted for. A method for operating any of the nodes herein, in particular a method for operating a configuring node and/or transmitting node may comprise configuring the plurality of beamforming states a node is adapted for”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined PI-Hampel system to include the feature “determining a repeater communication parameter based on the power metric, wherein the repeater communication parameter comprises one or more of a gain level of an amplifier within the repeater or a beamforming configuration to be used by the repeater; and transmitting a second control message to the repeater that instructs the repeater to set a communication parameter based on the repeater communication parameter determined by the base station”, as disclosed by 


With respect to claims 13 and 28, PI  in view of Hampel teaches setting of a communication parameter.  PI in view of Hampel is silent on “setting, based on the power metric, a base station communication parameter to be used by the base station for a transmission, wherein the base station communication parameter comprises one or more of a transmission power used by the base station for the transmission or a beamforming configuration used by the base station for the transmission”.
However, Wernersson teaches setting, based on the power metric, a base station communication parameter to be used by the base station for a transmission, wherein the base station communication parameter comprises one or more of a transmission power used by the base station for the transmission or a beamforming configuration used by the base station for the transmission ([0147], “In this embodiment the selection of beamforming states, e.g. in the down link transmission, is done dynamically, optimized according to an objective, such as maximum sum rate or proportional fair metric, taking CSI into account. For instance, a coordinating node in the network that has collected at least parts of the beamforming state CSI reports from the UEs (information pertaining to received reference signaling), may determine for certain time intervals, e.g. on a per TTI basis, what the next beamforming state that the transmission points in the coordinating area should use for data transmission”;  see also [0123]-[0124]; [0148]-[0149]; [0150], “The network can then remove the network beamforming state, by reconfiguring the UEs to stop measuring on the corresponding IMRs and CSI-RS, and to start using the TFRE resources for regular data transmission. This may be seen as scheduling and/or configuring one or more nodes, in particular nodes with added or removed (individual) beamforming states (it should be 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined PI-Hampel system to include the feature “setting, based on the power metric, a base station communication parameter to be used by the base station for a transmission, wherein the base station communication parameter comprises one or more of a transmission power used by the base station for the transmission or a beamforming configuration used by the base station for the transmission”, as disclosed by Wernersson, because by basing reference signaling on a beamforming state, the channel quality estimation respectively reference measurements may be improved, allowing improved operation in particular of strongly beamforming systems (see Wernersson, para [0011]).


With respect to claims 14 and 29, PI  in view of Hampel  is silent on “wherein setting the communication parameter comprises: determining, based on the power metric, a communication parameter associated with a device different than the base station and the repeater; and transmitting a control message to the device that instructs the third device to set a parameter based on the communication parameter determined by the base station”.
However, Wernersson teaches wherein setting the communication parameter comprises: determining, based on the power metric, a communication parameter associated with a  For instance, a coordinating node in the network that has collected at least parts of the beamforming state CSI reports from the UEs (information pertaining to received reference signaling), may determine for certain time intervals, e.g. on a per TTI basis, what the next beamforming state that the transmission points in the coordinating area should use for data transmission”;  see also [0123]-[0124], [0148]-[0149], network can update, add or remove network beamforming states in order to make the set of network beamforming states as relevant as possible at any point in time; [0150], “The network can then remove the network beamforming state, by reconfiguring the UEs to stop measuring on the corresponding IMRs and CSI-RS, and to start using the TFRE resources for regular data transmission. This may be seen as scheduling and/or configuring one or more nodes, in particular nodes with added or removed (individual) beamforming states (it should be seen that to change the network beamforming state, the possible beamforming states and/or multiple beamforming states the node, e.g. transmitting node, is adapted for, may be changed. Generally, a coordinating node (and/or a node itself) may be adapted to adapted and/or configure the plurality of beamforming states a node is adapted for. A method for operating any of the nodes herein, in particular a method for operating a configuring node and/or transmitting node may comprise configuring the plurality of beamforming states a node is adapted for”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined PI-Hampel system to include the feature “wherein setting the communication parameter comprises: determining, based on the power metric, a communication parameter associated with a device different than the base station and the repeater; and transmitting a control message to the device that instructs the third device to set a parameter based on the communication parameter determined by the base station”, as disclosed by Wernersson, because by basing reference signaling on a beamforming state, the channel quality estimation respectively reference measurements may be improved, allowing improved operation in particular of strongly beamforming systems (see Wernersson, para [0011]).


Claims 8 and 23 are  rejected under 35 U.S.C. 103 as being unpatentable over PI in view of Hampel and further in view of Hwang et al., US Pub.2018/0332659 (hereinafter Hwang).

With respect to claims 8 and 23, PI  in view of Hampel is silent on “further comprising transmitting a capability indication from the repeater via the first communication interface to a base station that indicates the repeater is capable of measuring power, and wherein receiving the control message comprises receiving the control message at the repeater from the base station in response to transmitting the capability indication”.
However, Hwang teaches further comprising transmitting a capability indication from the repeater via the first communication interface to a base station that indicates the repeater is capable of measuring power, and wherein receiving the control message comprises receiving the control message at the repeater from the base station in response to transmitting the capability indication ([0174], “Third, the macro eNB 1205 may determine whether the UE has the capability of operating in the high frequency band. The UE capability information may be acquired from the connection request transmitted to the macro eNB at step 1215 or by inquiring to the low frequency eNB 1205”; [0175]-[0176]; [0177], “The UE 1200 may perform high frequency cell (e.g., mmWave cell) search and measurement at step 1235. If a predetermined event occurs, the UE may report the measurement result 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined PI-Hampel system to include the feature “further comprising transmitting a capability indication from the repeater via the first communication interface to a base station that indicates the repeater is capable of measuring power, and wherein receiving the control message comprises receiving the control message at the repeater from the base station in response to transmitting the capability indication”, as disclosed by Hwang, because it  provides a 5G network access method of a terminal in the course of data communication through a 4th generation (4G) network in a wireless communication system supporting both 4G and 5G (See Huang: para [0008]).


Response to Arguments
The examiner has considered the applicant’s claim amendments and arguments; however, the arguments are not persuasive.   The references used in this office action are maintained from the prior office action; however, the claims have been remapped according to the amendments.  The examiner provides the following counter arguments.

Note: The references are now applied to the claims differently based on the amendments.  Thus, some of the arguments are no longer valid. For instance, citations to CSI/channel quality as in para [0056] are no longer applicable. It is now clear that it is the repeater that measures the power metric.




The applicant argues: 
For the claimed features regarding measuring a power metric, the Office Action cites to paragraph [0056] of Pi where it is disclosed that “a first communication station may transmit at least one channel state information feedback in a cellular band to a second communication station.” However, Pi does not teach or suggest that it is a repeater that is the node that can measure a power metric associated with a first signal based on a received measurement configuration. The “repeater” is the node, as claimed, that receives a first signal from a first device and transmits the first signal from the repeater to a second device. The mmAP 259 (or the relay station (RS)) in Pi (which the OA alleges is the claimed “repeater”) does not perform any power measurement action as recited in claim 1. Rather, Pi discloses that it is the mobile station (MS), not the relay station (RS), that would be the device tasked with any alleged measuring action leading up to transmitting the channel state information feedback. Pi is consistent throughout the application when discussing channel state feedback that the MS, not the RS, is the device that estimates the channel state information and also the MS is the device that transmits the channel state information. ……... The Office Action has not identified any disclosure in Pi where the mmAP 259 (or the relay station (“RS”)) would perform the measurement based on receiving a measurement configuration.
The Office Action appears to acknowledge that Pi does not disclose a repeater performing the claimed measurement of the power metric when the Office Action argues “although [Pi] states BS and MS, an RS is a communication station and can also transmit and receive a control channel in a cellular band.” Office Action at page 4. However, even if a relay station (RS) was in the communication path between an MS and a BS in Pi, and the relay station received a control channel from the BS and then transmitted/relayed the control channel to the MS, there is no teaching or suggestion in Pi that the relay station would stop and process the control channel and take any power metric measurements based on the received control channel. Rather, the Office Action has not shown that the relay station in Pi would do anything more than receive and forward the control channel to another device without taking any other power measurement action based on the control channel passing through the relay station.

Examiner’s Response:
 as thought by Hampel, because it facilitates coordination of radio configuration, measurement 
The applicant also argues that “However, even if a relay station (RS) was in the communication path between an MS and a BS in Pi, and the relay station received a control channel from the BS and then transmitted/relayed the control channel to the MS, there is no teaching or suggestion in Pi that the relay station would stop and process the control channel and take any power metric measurements based on the received control channel”.  The examiner respectfully disagrees because the claim is rejected by Pi in view of Hampel and therefore Pi is not required to teach all the limitations in their entirety.  Please refer to office action above for new mapping of limitations according to the claim amendments. UE 115-b may conduct signal quality measurements for multiple air interfaces based on receiving a measurement configuration message from at least one base station 105-b and/or 140- b.”.

The applicant argues: 
The secondary reference Hampel is also consistent on this point that it is the UE/MS that performs any signal measurements, and thus adding Hampel does not overcome the deficiencies of Pi when the two references are combined together. Specifically, the Office Action has not identified any repeater in either cited reference that can serve as the node that measures a power metric associated with a first signal based on a received measurement configuration (where the “repeater” is the node, as claimed, that receives a first signal from a first device and transmits the first signal from the repeater to a second device). Rather, the cited portion of Hampel states: “one or both of the base stations (e.g., eNB or mmW) supporting a first air interface and/or a second interface may configure the UE 115-b to perform signal quality measurements for both the eNB 105-b and mmW base station 140-b by transmitting a measurement configuration message to UE 115-b. ... The UE 115-b, upon receiving the measurement configuration message, may calculate signal quality measurements for multiple air interfaces. ... Thus, the UE 115-b may conduct signal quality measurements for multiple air interfaces based on receiving a measurement configuration message from at least one base station 105-b and/or 140- b.”.


Examiner’s Response:
The applicant argues “Specifically, the Office Action has not identified any repeater in either cited reference that can serve as the node that measures a power metric associated with a first signal based on a received measurement configuration (where the “repeater” is the node, as claimed, that receives a first signal from a first device and transmits the first signal from the repeater to a second device)”.  The examiner respectfully disagrees with the applicant’s arguments. As stated above, the claims have been remapped according to the claim amendments. Specifically, Pi teaches the mmAP as the relay node/repeater that can take measurements. Since, this is a 103 obviousness rejection, Pi is not expected to teach the entirety of all the limitations. As explained in the previous argument, Hampel only needs to teach the feature “a device/apparatus with the feature of “receiving, via the first communication interface , a control message that indicates a measurement configuration for a second communication interface that is different than the first communication interface and measuring a power metric associated with the first signal based on the measurement configuration”. Please refer to office action above.


The applicant argues: 
As one example, claim 8 recites transmitting a capability indication from the repeater via the first communication interface to a base station that indicates the repeater is capable of measuring power. The Office Action acknowledges that the combination of Pi and Hampel does not teach or suggest these claimed features. Instead, the Office Action relies on paragraphs [0174]-[0177] of Hwang. Office Action at page 27. However, these paragraphs do not teach or suggest the claimed features. First, the Office Action identifies “UE capability information,” not the claimed “capability indication from the repeater.” Second, the UE capability information of Hwang indicates “whether the UE has the capability of operating in the high frequency band,” not the claimed indication that “the repeater is capable of measuring power.” The cited 


Examiner’s Response:
The examiner respectfully disagrees with the applicant’s arguments. As stated previously, this is a 103 obviousness rejection and the combination of references must be taken as a whole.  The combination of Pi and Hampel teaches the claimed repeater that is capable of measuring a power metric/power level. .  A UE can also be configured as a repeater. Thus, the secondary reference only needs to teach a device/apparatus capable of providing the feature of transmitting capability information and receiving a control message from the base station in response to transmitting the capability information.  Here the capability information is the feature that the UE can operate in a high frequency band which translates to being able to measure power when operating in the high frequency band.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        11/9/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477